Filed Pursuant to Rule 424(b)(4) Registration No. 333-195636 PROSPECTUS JUHL ENERGY, INC. Shares of Common Stock We are offering 10,750,000 shares of our common stock, par value $.0001 per share, which we refer to in this prospectus as the “Common Stock” or the “Shares”. Our Common Stock is currently quoted on the OTC Bulletin Board under the symbol “JUHL”. The closing price of our Common Stock on the OTC Bulletin Board on July 30, 2014 was $0.26 per share. The public offering price of the Common Stock offered by this prospectus was determined by negotiation between management and the underwriter, in consideration of market conditions and other prevailing factors on the day we price the Shares covered by this prospectus.The offering price may not reflect the price at which the Common Stock trades. The trading price is subject to change as a result of market conditions and other factors , and we cannot assure you that the Shares can be resold at or above the public offering price. Investing in our Common Stock involves a high degree of risk. See “Risk Factors” beginning on page8 of this prospectus for a discussion of information that should be considered in connection with an investment in our securities. Investment in our Common Stock involves a high degree of risk and you should purchase Shares only if you can afford a complete loss of your investment. Per Share Total Public offering price $ $ Underwriting discounts and commissions $ $ Proceeds, before expenses, to us $ $ The underwriter will receive compensation in addition to the underwriting discount, including warrants to purchase 5.0% of the shares of Common Stock sold in this offering with a per share exercise price equal to 115% of the public offering price of the Common Stock sold in this offering, reimbursement of its out-of-pocket expenses (including fees and expenses of counsel) in connection with this offering in an amount not to exceed $125,000, and a right of first refusal to serve as our exclusive placement agent, lead managing underwriter or exclusive financial advisor in connection with future transactions we undertake within the one year period following the effective date of this offering if this offering is completed. See the heading entitled “Underwriting” on page90 of this prospectus for disclosure regarding compensation to the underwriter payable by us. We estimate that the total expenses of this offering, exclusive of the underwriters’ discount,will be approximately $265,948 .This amount includes estimated expenses we have agreed to reimburse the underwriter. We have granted to the underwriter an option to purchase up to1,612,500 additional shares of our common stock to cover over-allotments, if any, within 30 days of the date of this prospectus. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR PASSED UPON THE ADEQUACY OR ACCURACY OF THIS PROSPECTUS.ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The underwriter expects to deliver our shares to purchasers in the offering on or aboutAugust 6, 2014. Northland Capital Markets The date of this prospectus isAugust 4, 2014. TABLE OF CONTENTS Special Note Regarding Forward-Looking Statements and Industry Data 1 Definitions 2 Prospectus Summary 3 Risk Factors 8 Use of Proceeds 26 Determination of Offering Price 26 Dilution 27 Management’s Discussion and Analysis of Financial Condition and Results of Operations 29 Description of Business 46 Industry and Market Overview 50 Description of Property 69 Legal Proceedings 69 Directors, Executive Officers and Corporate Governance 70 Executive Compensation 77 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 81 Certain Relationships and Related Transactions and Director Independence 82 Description of Capital Stock 84 Shares Eligible for Future Sale 89 Underwriting 90 Legal Matters 92 Experts 92 Market Price of Common Stock and Dividend Policy 92 Disclosure of Commission Position on Indemnification for Securities Act Liabilities 93 Where You Can Find More Information 93 Index to Financial Statements F-1 NOTICE TO PROSPECTIVE INVESTORS NOTICE TO CALIFORNIA RESIDENTS THE OFFERING CONTEMPLATED BY THIS PROSPECTUS IS LIMITED TO CALIFORNIA INVESTORS WHO HAVE: (1) A MINIMUM NET WORTH OF AT LEAST $70,$70,000 OR (2) A LIQUID NET WORTH OF $250,, HOME FURNISHINGS AND AUTOMOBILE. IN NEITHER CASE SHALL THE INVESTMENT EXCEED TEN PERCENT (10%) OF THE NET WORTH OF THE INVESTOR. A “SMALL INVESTOR” WHO, INCLUDING THIS OFFERING, HAS NOT PURCHASED MORE THAN $2,’S SECURITIES IN THE PAST TWELVE (12) MONTHS MAY ALSO PURCHASE THE SECURITIES (UP TO A MAXIMUM OF $2,500). NOTICE TO NORTH DAKOTA RESIDENTS THE OFFERING CONTEMPLATED BY THIS PROSPECTUS IS LIMITED TO NORTH DAKOTA INVESTORS WHO MUST HAVE A MINIMUM ANNUAL GROSS INCOME OF $70,$70,$250,000. THE CALCULATION OF NET WORTH MUST EXCLUDE THE VALUE OF HOME, HOME FURNISHINGS AND AUTOMOBILES. ABOUT THIS PROSPECTUS This registration statement containing this prospectus does not constitute an offer to sell, or a solicitation of an offer to buy, any securities, in any jurisdiction in which, or from any person to whom, it is unlawful to make any such offer or solicitation in such jurisdiction. The securities are not being offered in any jurisdiction where the offer of such securities is not permitted. You should rely only on the information contained in this prospectus.We have not, and the underwriter has not, authorized anyone to provide you with different information. If anyone provides you with different or inconsistent information, you should not rely on it. We are not, and the underwriter is not, making an offer to sell these securities in any jurisdiction where the offer or sale is not permitted or in which the person making that offer or solicitation is not qualified to do so or to anyone to whom it is unlawful to make an offer or solicitation. You should assume that the information appearing in this prospectus is accurate only as of the date on the front cover of this prospectus. Our business, financial condition, results of operations and prospects may have changed since that date. You should read this prospectus and the registration statement of which this prospectus is a part in their entirety before making an investment decision. We further note that the representations, warranties and covenants made by us in any agreement that is filed as an exhibit to this prospectus were made solely for the benefit of the parties to such agreement, including, in some cases, for the purpose of allocating risk among the parties to such agreement, and should not be deemed to be a representation, warranty or covenant to you. Moreover, such representations, warranties or covenants were accurate only as of the date when made. Accordingly, such representations, warranties and covenants should not be relied on as accurately representing the current state of our affairs. We are not making any representation to you regarding the legality of an investment in our securities by you under applicable law. You should consult with your own legal advisors as to the legal, tax, business, financial and related aspects of a purchase of our securities. The information in this prospectus is accurate only as of the date of this prospectus, regardless of the time of delivery of this prospectus or the time of issuance or sale of any securities. Northland Capital Markets is the trade name for certain capital markets and investment banking services of Northland Securities, Inc., member FINRA/SIPC. SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS AND INDUSTRY DATA This prospectus contains “forward-looking statements”, which represent our projections, estimates, expectations or beliefs concerning among other things, financial items that relate to management’s future plans or objectives or to our future economic and financial performance.All statements, other than statements of historical facts, included in this prospectus regarding our expectations, objectives, assumptions, strategy, future operations, financial position, estimated revenue or losses, projected costs, prospects and plans and objectives of management are forward-looking statements.When used in this prospectus, the words “will,” “may,” “believe,” “anticipate,” “intend,” “estimate,” “expect,” “project,” “plan” and similar expressions, or their opposites, are intended to identify forward-looking statements, although not all forward-looking statements contain such identifying words. Our actual results could differ materially and adversely from those anticipated in such forward-looking statements as a result of a number of factors that may tend to influence the accuracy of the statements, including those set forth in this prospectus.Important factors that may cause actual results to differ from projections include, but are not limited to, for example:adverse economic conditions, inability to raise sufficient additional capital to operate our business, delays, cancellations or cost overruns involving the development or construction of our wind farms, the vulnerability of our wind farms or tower services to adverse meteorological and atmospheric conditions, unexpected costs, lower than expected sales and revenues, and operating defects, adverse results of any legal proceedings, the volatility of our operating results and financial condition, inability to attract or retain qualified senior management personnel, expiration of certain governmental tax and economic incentives, and other specific risks referred to in this prospectus.It is not possible for management to predict all of such factors, nor can it assess the impact of each such factor on the business or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained or implied in any forward-looking statement. These forward-looking statements should not be regarded as a representation by the Company or any other person that the events or plans of the Company will be achieved. Stockholders and potential investors should not place undue reliance on these forward-looking statements.Although we believe that our plans, intentions and expectations reflected in or suggested by the forward-looking statements in this prospectus are reasonable, we cannot assure stockholders and potential investors that these plans, intentions or expectations will be achieved. All forward-looking statements speak only as of the date of this prospectus. Except as required by law, we assume no obligation to update any forward-looking statements publicly, or to update the reasons actual results could differ materially from those anticipated in any forward-looking statements, even if new information becomes available in the future. Information regarding market and industry statistics contained in this prospectus is included based on information available to us that we believe is accurate.It is generally based on academic and other publications that are not produced for purposes of securities offerings or economic analysis.Forecasts and other forward-looking information obtained from these sources are subject to the same qualifications and the additional uncertainties accompanying any estimates of future market size, revenue and market acceptance of products and services. 1 DEFINITIONS “We,” “Our,” “us” and similar expressions refer to the Company and its subsidiaries as the context requires as follows: Juhl Energy or the Company Juhl Energy, Inc., a Delaware corporation (formerly known as Juhl Wind, Inc. (name change effective January 2, 2013)and MH & SC Incorporated (name change effective June 20, 2008)) Juhl Energy Development Juhl Energy Development, Inc., a Minnesota corporation Juhl Energy Services Juhl Energy Services, Inc., a Minnesota corporation (formerly known as DanMar and Associates, Inc.) Juhl Energy Development and July Energy Services are referred to separately prior to our share exchange transaction on June 24, 2008, in which Juhl Energy Development and Juhl Energy Services became wholly-owned subsidiaries and Juhl Energy (formerly known as Juhl Wind) became successor to the business of Juhl Energy Development and Juhl Energy Services, after giving effect to the share exchange transaction NextGen Next Generation Power Systems, Inc., a South Dakota corporation, which we acquired on October 31, 2008 and which is now our wholly-owned subsidiary Juhl Renewable Assets Juhl Renewable Assets, Inc., a Delaware corporation (formerly known as Juhl Wind Asset Investment, Inc. and Juhl Wind Project Lending, Inc.), our wholly-owned subsidiary formed on May 19, 2010 Juhl Renewable Energy Systems Juhl Renewable Energy Systems, Inc., a Delaware corporation, our wholly-owned subsidiary formed on February 2, 2012 Juhl Tower Services Juhl Tower Services, Inc. a Delaware corporation, a wholly-owned subsidiary of Juhl Energy Services formed on February 8, 2013 Valley View Valley View Transmission, LLC, a Minnesota limited liability company, of which Juhl Renewable Assets, Inc. indirectly holds a 32.6% interest Woodstock Hills Woodstock Hills, LLC, a Delaware limited liability company, of which we acquired a 99.9% interest on April 28, 2011, and which is now a subsidiary of Juhl Renewable Assets, Inc. Winona Wind Winona Wind Holdings, LLC, a Minnesota limited liability company which we acquired on October 13, 2011, and which is now a wholly-owned subsidiary of Juhl Renewable Assets, Inc. and which owns 100% of Winona County Wind, LLC, the operator of the wind farm PEC or Power Engineers Collaborative Power Engineers Collaborative, LLC, an Illinois limited liability company, which we acquired on April 30, 2012 and which is now our wholly-owned subsidiary ELECTRICAL POWER ABBREVIATIONS KW kilowatt or 1,000 watts of electrical power MW megawatt or 1,000 KW of electrical power GW gigawatt or 1,000 MW of electrical power TW terawatt or 1,000 GW of electrical power KWh MWh GWh TWh An hour during which 1KW, MW, GW or TW, as applicable, of electrical power has been continuously produced. Capacity Rated capacity NCF Net capacity factor, or the measure of a wind energy project’s actual production expressed as a percentage of the amount of power the wind energy project could have produced running at full capacity for a particular period of time PTC Production tax credit under the American Recovery and Reinvestment Act REC renewable energy certificate or other renewable energy attribute, as the context requires 2 PROSPECTUS SUMMARY This summary highlights selected information from this prospectus but does not contain all information that you should consider before investing in our common stock.You should read this entire prospectus carefully, including the information under “Risk Factors” beginning on page8, and the financial statements and related notes included elsewhere in this prospectus, before making an investment decision in our Common Stock. Company Overview Juhl Energy is an established leader in the clean and renewable-energy industry. Juhl Energy historically focused on community wind power development, management and ownership, throughout the United States. We are one of the few companies other than utility based conglomerates that handle all aspects of wind project development, through our operating subsidiaries, including full development and ownership of wind farms, general consultation on wind projects, construction management of wind farm projects and system operations and maintenance for completed wind farms, which results in multiple revenue streams. The primary focus of our wind power development business has been to build 5 MW to 80 MW wind farms jointly owned by local communities, farm owners, environmentally-concerned investors, and our Company. The wind farms are connected to the general utility electric grid to produce clean, environmentally-sound wind power. Our development of community wind power systems generally results in landowners owning a portion of the long-term equity in the wind farm that resides on their land. We pioneered community wind power systems in developing the currently accepted financial, operational and legal structure providing local ownership of medium to large scale wind farms. Since 1999, we have completed 23 wind farm projects, accounting for approximately 240 MW of wind power that currently operate in the Midwest region of the United States, and we provide operation management and oversight to wind generation facilities generating approximately 88 MW, through our subsidiary, Juhl Energy Services. Currently, we have 20 projects in various stages of development with an aggregate wind power generating capacity of approximately 295 MW (5 of which we are actively developing with an aggregate wind power generating capacity of approximately 89 MW and 15 of which are early stage wind development opportunities, which includes projects undergoing feasibility analysis, with an aggregate wind power generating capacity of approximately 206 MW). The 20 wind farm projects, all of which are on-shore type projects, are located in the United States and Canada and make up our development pipeline. One of the unique aspects at Juhl Energy is the diversity and integration of its subsidiaries which make up our business model. The Company operates through the following subsidiaries (with further description set forth below): Juhl Renewable Assets renewable assets ownership Juhl Energy Development wind farm development Juhl Energy Services wind farm management and turbine maintenance services together with cellular communication tower maintenance activities Juhl Renewable Energy Systems small scale renewable systems Next Generation Power Systems refurbished turbines and maintenance support Power Engineers Collaborative engineering services Diversifying Strategy and Execution Juhl Energy’s diversification strategy focuses upon the delivery of sustainable revenue growth outside of wind farm development and construction fee revenue. As such, the acquisition of additional energy assets remains a meaningful part of our focus on the growth of our revenue and net income. Further, Juhl Energy’s business strategy has allowed us to remain well-positioned for future growth despite the uncertainty surrounding federal policy with respect to tax incentives which have impacted businesses operating in the wind industry.Our business and operating strategy, among other things, is to continue to develop into an innovative, diverse and balanced clean energy company. We will work to leverage our portfolio of existing community wind power projects, develop new wind farm projects, including at industrial plants to help reduce the carbon footprint of manufacturers, and take equity ownership positions in existing community-based wind farms.Further, we are continuing to diversify our business operations by expanding our product offerings to energy conscious consumers with the development of our small scale renewables, including wind turbines and solar products, and more recently,expanding our maintenance services capabilities to include cellular towers. We have also expanded our services offerings to provide engineering services for our clients. We believe that the expansion into engineering consulting services with the acquisition of PEC in 2012 has significantly increased our ability to grow our revenues beyond development and construction of community wind projects into the full range of clean energy projects including natural gas, biomass, waste-to-energy, medium-to-large on-site solar, and support to larger wind farm construction. We have experienced growth in revenues for PEC and expect this to continue, complimented by our experience in wind farm development and construction. 3 With our entry into the U.S. telecommunication industry, through Juhl Tower Services, a wholly-owned subsidiary of Juhl Energy Services (as discussed below), we perform implementation and maintenance activities on cellular communication towers. Juhl Tower Services enters into contracts with the owners of the cellular communication towers that lease antenna space to wireless service companies and radio and television broadcasters. Such contracts are structured whereby Juhl Tower Services is engaged as a subcontractor to maintain equipment on cellular towers for the owners of the cellular towers. Juhl Tower Services provides us the opportunity to utilize our experience of providing maintenance to wind turbines and apply that to cellular communication towers, with the recruitment of crew leaders and operations personnel with substantial experience in servicing cellular equipment. Further, we believe that such entry into the telecommunications industry exemplifies our strategy to diversify our service offerings, allowing us to capitalize on the growth of the telecommunication industry and the resulting demand for infrastructure, including the cellular communication towers, by using our expertise gained from the maintenance of turbines in our core business of wind farm development. To date, we havecompleted maintenance activitieson 240 cell towers, and we are now collecting revenue. Our expectation is that such contracts will lead to a profitable revenue stream in the remaining quarters of 2014. Competitive Advantages/Strengths Our Company is a diversified clean energy company built upon our roots as a pioneer in the wind farm development industry with particular expertise in the community wind sector. We believe that we have a number of competitive advantages in the clean renewable energy sector in addition to our nationally-recognized community wind development: Tiered Service Offering Results in Multiple Revenue Streams .One of our key advantages is that we generate revenue from our operating subsidiaries offering diversified products and services in all segments of the renewable clean energy sector rather than relying solely on one operating subsidiary to produce revenue: ● Juhl Renewable Assets focuses on the acquisition of ownership positions in wind farms and investment in other renewable energy assets which provide predictable revenues and strong operating margins. Capitalizing on the unique knowledge base of our parent company, Juhl Renewable Assets acquires new and existing wind farms, thus building an asset base with predictable cash flows. ● Juhl Energy Development is our wind farm development subsidiary, where revenue is generated from development, service and construction fees earned from each of the wind farms that we develop, which revenue is recognized on a completed basis. ● Juhl Energy Services is our wind farm operations and maintenance subsidiary, where revenue is earned from administrative, management and maintenance services agreements and is recognized as the in-field services are provided. In early 2013, Juhl Energy Services formed a wholly-owned subsidiary, Juhl Tower Services, which enters into agreements to maintainequipment on towers, including wind generating towers and cellular towers. We havecompleted maintenance activitieson 231 cell towers to date and anticipate this will lead to a profitable revenue stream in the remaining quarters of 2014. ● Juhl Renewable Energy Systems is our small scale renewable subsidiary, where revenue will be contributed through the sale and installation of renewable energy systems, including solar products and small scale wind turbines, to the energy consumer (including agricultural-related businesses and municipalities) which provide modern options in terms of cost effectiveness, performance, and reliability. ● Power Engineers Collaborative expands our professional capacities beyond wind and into the full range of clean energy sectors including natural gas,biomass, waste-to-energy, medium-to-large on-site solar, and support to larger wind farm construction. Proven Record in Developing Wind Farm Projects .One of our key advantages is that we have completed 23 community wind farm projects to date, representing approximately 240 MW of generating capacity of electricity, and currently have projects in various stages of development, amounting to a total of 295 MW of wind power generating capacity of electricity. We expect that the ability to point to actual projects completed, along with the extensive knowledge base developed and relationships necessary to get the job done, will provide us an edge in securing new projects with owners considering retaining a development company. The significant relationships we have developed include those with utility power purchasers, equity and debt project finance sources, turbine suppliers and contractors. These strengths, we believe, will support continued growth of our nationally-recognized community wind farm development business. 4 Experienced Management Team. Led by an industry leader, Dan Juhl, we believe our development team is highly qualified in its experience, credibility and track record. Mr. Juhl is an expert in the wind power field and is considered a pioneer in the wind industry having been active in this field since 1978.He was a leader in the passage of specific legislation supporting wind power development in the states of Minnesota and Nebraska, as well as contributing to the development of the currently accepted, financial, operational and legal structure providing local ownership of medium-to-large scale wind farms.John Mitola, our President, is also considered an expert in the energy field having focused his career on energy efficiency, demand side management and independent power development.He has significant experience in the energy industry and electric industry regulation, oversight and government policy. The rest of our management team has collectively been involved in the wind power industry for more than 30 years. We believe that our experience in developing community wind farms in new market areas and operating energy companies will enable us to continue to successfully expand our development portfolio. Further, we believe our management’s understanding of deregulated energy markets enables us to maximize the value of our development portfolio. Our team has experience in site selection, market analysis, land acquisition, community relations, permitting, financing, regulation and construction. As we build on our diverse renewable energy business through strategic acquisitions or joint ventures with other industry partners on specific renewable energy projects, our experienced management team’s position in the industry will be elevated which will enhance our ability to secureprojects that meet our criteria and move forward on those renewable energy projects. Established Local Presence and Credibility. In the Midwest U.S. markets where we are active, our management team maintains a local presence and promotes community stakeholder involvement. By maintaining our principal office in Pipestone, Minnesota and satellite offices in Minneapolis, Minnesota and Chicago, Illinois, and becoming involved in local community affairs, we develop a meaningful local presence, which we believe provides us with a significant advantage when working through the local permitting processes and helps to enlist the support of our local communities for wind farms. We believe that our local approach has enabled us to secure approvals and support for our projects in regions that have historically voiced opposition and has given us a significant advantage over competitors, who are not as active in the local communities in which we are developing wind farms. Our management’s active participation in the state and local regulatory and legislative processes has led to the growth of community wind across the Midwest. We plan to use the credibility that has been built in the local communities to expand our presence outside of the Midwest U.S. market, where we can take advantage of higher electricity rates.Currently, we are developing a project in upstate New York to capitalize on higher electricity rates.At the end of 2012, we formed a joint venture with Boulder, Colorado-based 8030 Companies to focus on the acquisition of existing wind farms and other clean energy assets across the United States and Canada.This allows us to leverage the credibility that we have acquired in the community wind farm industry to expand our reach beyond the Midwest market and leverage our experience to augment operating assets and projects. Strategic Acquisition Subsidiary – Juhl Renewable Assets. Juhl Renewable Assets is our vehicle for strategic acquisitions to supplement our wind energy business and take advantage of the growth occurring in the community wind industry.Our strategic acquisition plan actively focuses on the following: (i) acquisition of additional wind service businesses, including other operation and maintenance providers and wind consulting providers; (ii) acquisition of ownership of existing wind farms that fit our distributed generation model and the sizeprojects we typically develop; and (iii) acquisition or joint venture relationships with other industry partners on specific projects, where we can share the various elements of fees and profits including development fees, general construction, management, and operations and maintenance. Such an acquisition strategy results in acquiring assets that provide a residual, repeatable annual revenue stream. Our focus is to take advantage of opportunities in regions with higher energy rates. Currently, we own or have an interest in the following operating wind farms: (i) Valley View Wind Farm (10 MW); (ii) Woodstock Hills Wind Farm (10.2 MW), and (iii) Winona Wind Farm (1.5 MW), all of which are located in Minnesota. In addition to these positions in our current operating wind farms, Juhl Renewable Assets has reached a definitive agreement to acquire two wind farm projects, consisting of 3.2 MW, in Iowa. Those projects are under common ownership.
